Citation Nr: 1132914	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic renal failure, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1969, December 1974 to December 1978, and January 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The October 2005 rating decision denied service connection for hypertension and the January 2008 rating decision denied service connection for chronic renal failure and confirmed and continued the previous denial of service connection for hypertension.

In July 2011 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension was initially diagnosed 20 years after his second period of active service but prior to his third and final period of active service.

2.  There is clear and unmistakable evidence the preexisting hypertension was not permanently aggravated beyond normal progression of the disease during his third and final period of active service.

2.  Chronic renal failure is at least as likely as not caused by the service-connected recurrent kidney stones with numerous cyst of both kidneys.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2.  Chronic renal failure is proximately due to or the result of service-connected chronic recurrent kidney stones with numerous cyst of both kidneys.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2005, April 2007 and August 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the April and August 2007 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim for entitlement to service connection for hypertension, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in March 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The claim for entitlement to service connection for chronic renal failure was initially adjudicated in January 2008, after all necessary notification had been sent and the Veteran had an opportunity to respond.  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  There are also several buddy statements of record.  At the July 2011 videoconference hearing, the undersigned agreed to hold the record open for a period of 30 days in order for the Veteran to submit additional evidence.  Although the record was held open, no additional evidence was received.  The Board also notes that at the videoconference hearing, the following issue was raised: whether or not the Veteran's service treatment records from his third and final period of active service were in the claims file.  After review of the claims file, the Board finds that the service treatment records for this period of service are of record, and they include records from January 2004, March 2004, July 2004, September 2004, October 2004, November 2004, December 2004, and January 2005.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.
§ 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

"[A]n increase in disability must consist of worsening of the enduring disability . . .." Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.  Id. at 1345.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...."  Vanerson, 12 Vet. App. at 261.  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Hypertension

At the hearing before the undersigned, the Veteran clarified that his hypertension began during the period between his second and third periods of active duty.  He claims that he is entitled to service connection for hypertension because it preexisted his third and final period of active service, and it was aggravated during that period of service.  He specifically stated that his service connection claim for hypertension does not involve his first two periods of active service.

In support of his claim, he has submitted several buddy statements which all indicate that the Veteran was seen many times for blood pressure monitoring and chest pain during his third period of active service.  One letter recounts that the Veteran was medically evacuated out of Iraq to Germany due to complaints of chest pains.  Another letter specifically mentions that the Veteran had to stay out of the heat and not be outside from 12 noon until 1500 hours each day because of the heat, his headaches, and his dizziness.  He continued to feel bad and went to the Troop Medic Clinic, where he was told that his blood pressure was extremely high.  

A March 1998 retention examination report from the Alabama Army National Guard notes a diagnosis of hypertension.  An April 1998 treatment record indicates a diagnosis of hypertension.  

A July 2004 service treatment record notes that the Veteran was seen for chest pain.  A stress test was recommended but unavailable.  The diagnosis was chest pain, rule out coronary artery disease.  

Another July 2004 service treatment record notes that there is no history of coronary disease but episodic chest pains began on July 14, 2004.  On examination, the Veteran endorsed some point-tenderness pain that increased upon inspiration without radiation.  It was noted that he was on medication for hypertension.  Blood pressure was 128/78.  

An August 2004 service treatment record notes that the Veteran was seen for new onset chest pain.  

Another August 2004 service treatment record notes that the Veteran's blood pressure was 113/63.  

An August 2004 aeromedical evacuation patient record entry indicates that the Veteran denied headache, chest pain, shortness of breath, dizziness, and spots before the eyes.  The diagnoses were chest pain, hyperlipidemia, hypertension, abnormal exercise stress test, and heartburn.  

On August 18, 2004, the Veteran underwent a selective coronary angiography and a left heart hemodynamic assessment at Dwight D. Eisenhower Army Medical Center in Fort Gordon, Georgia.  It was noted that the Veteran was transferred to Germany after several episodes of atypical chest pain that woke him from sleep.  He was noted to have a history of remote tobacco use, gastroesophageal reflux disease, hypertension and kidney stones, but no known coronary artery disease.  The impression was non-obstructive coronary artery disease, normal LV systolic function, well-controlled systemic hypertension, and non-ischemic chest pain syndrome.  

An August 2004 service record notes that the Veteran was placed on temporary profile for non-obstructive coronary artery disease.

A September 2004 tricare prime active duty treatment record notes that the Veteran was seen for a follow-up appointment for dizzy spells and back pain.  Blood pressure was 149/82.  The Veteran was also seen for possible kidney stones.  Renal function tests revealed nonspecific abnormal findings.  There were no urinary symptoms and the Veteran stated that his back pain of three weeks duration is typical for his kidney stones.  Examination was unremarkable.  

An October 2004 tricare prime active duty treatment record notes that the Veteran was seen for follow-up examination.  His blood pressure was 154/80.  He had medication refilled and examination findings were unremarkable.  

An October 2004 service record notes that the Veteran was again placed on temporary profile for non-obstructive coronary artery disease.

An October 2004 renal computed tomography (CT) scan report notes multiple bilateral non-obstructing renal stones and multiple left-sided renal cysts.

A November 2004 emergency medical care note indicates that the Veteran has a prior medical history of hypertension.  

A January 2005 tricare prime active duty treatment record notes that the Veteran was seen for repeat prescription medication.  It was noted that he had atypical chest pain and renal function testing revealed nonspecific abnormal findings.  His blood pressure reading was 140/84.  

A February 2005 private treatment record from Dr. Dukes notes that the Veteran has high blood pressure.  It was noted that the Veteran was checking his blood pressure at home.  The readings are normally less than 140/90.  He was noted to be taking his medication as directed.  On examination, blood pressure was 140/92.  No changes were made in his therapy for blood pressure.  

An April 2005 private treatment record notes a diagnosis of hypertension.

A July 2005 private treatment record from Dr. Dukes notes that the Veteran was seen for depression and stress.  Listed is a diagnosis of chronic renal failure based on a 24-hour urine sample test from June 2005.  

An August 2005 VA examination report notes a diagnosis of hypertension without etiology listed.  It was noted also that the Veteran has a diagnosis of chronic renal insufficiency, which the examiner felt was at least as likely as not caused by recurrent kidney stones.  

A February 2006 private treatment record notes that the Veteran's renal failure is due to his hypertension.  

A September 2007 VA examination report notes that the Veteran has had at least 36 stones and at least 5 retained stones total in both kidneys.  The diagnosis was renal calculi, recurrent, and kidney stones.  

Letters dated in January 2007, March 2008 and January 2011 from Dr. Dukes indicate that the Veteran's medication for his blood pressure and cholesterol were changed in October 2003, prior to his deployment to Iraq in January 2004.  Dr. Dukes stated that the Veteran should have been monitored every three to six months insure that the medication was working properly.  However, the Veteran was issued the same medications by the government for the year he was activated.  In 2005 when he returned to private treatment, the Veteran needed additional blood pressure medication and a change in his cholesterol medication.  Dr. Dukes concluded that being deployed and not monitored aggravated the partial renal failure.  

A March 2011 VA examination report reflects that the Veteran's claims file, to include all service treatment records and private medical records, were reviewed.  The examiner opined that it is not at least as likely as not that the Veteran's military service permanently aggravated his hypertension.  The examiner reasoned that the evidence is clear that hypertension was present prior to this period of service.  The examiner stated that the hypertension has progressed along a natural progression since the onset of his hypertension.  The timeline and progression of the hypertension are expected based upon his age.  During his third period of service, the blood pressure values in the service treatment records are high only during times that he was being treated for sick calls, somatic complaints, and pain complaints.  Elevations of blood pressure readings are expected on these visits.  Otherwise, the hypertension was controlled.

The initial question is whether the Veteran's hypertension was present prior to his third period of active service.  He does not assert that any part of his claim is based upon a theory that his hypertension is etiologically related to his first or second period of service.  In any event, the record discloses that the Veteran's hypertension was initially diagnosed on or around 1998, approximately 20 years after his second period of active service but prior to his third period of active service.  

Clearly, the Veteran's hypertension existed prior to his final period of active service from January 2004 to January 2005.  Although there is no service entry examination for his third period of service, a retention examination with the Alabama Army National Guard notes an initial diagnosis of hypertension in 1998.  

While there are elevated blood pressure readings during the Veteran's active service from 2004 to 2005, and the Veteran had to be medically evacuated for atypical chest pains, the evidence simply does not reflect that the hypertension underwent a permanent increase in severity during this period of service.

The March 2011 VA examiner, after thorough review of the Veteran's claims file, to include his service medical history and post-service medical history, as well as examination of the Veteran, concluded that the Veteran's hypertension pre-existed service and was not aggravated thereby.  The examiner noted that the Veteran's hypertension has progressed normally since its onset in terms of timeline and progression based upon his age.  The examiner noted that the elevated blood pressure readings during the Veteran's third period of active service generally coincided with complaints of pain or other complaints that would typically present with elevated blood pressure readings.  The Board finds that the VA examiner's opinion was based upon a thorough review of the claims file, provided a discussion of the evidence, and provided a rationale for the opinion.  As such, this opinion is highly probative.

Although the Veteran submitted several similar but differently dated letters from his private physician Dr. Dukes, these letters do not specifically note that the Veteran's hypertension was aggravated during his active service from 2004 to 2005.  Instead, the letters note that in 2005 when the Veteran was discharged from this period of active service, he was on the same medication that he was on prior to deployment in January 2004.  Dr. Dukes also added that the Veteran's blood pressure and cholesterol medications needed to be changed in 2005 upon the Veteran's return.  As such, Dr. Dukes implies that the hypertension increased in severity during that period of active service.  However, Dr. Dukes did not, in any way, state that the hypertension permanently increased in severity due to this period of active service.  Therefore, the opinion does not address the pertinent question at issue.  As such, the opinion is less probative to the issue of entitlement to service connection for hypertension based upon aggravation.  The fact that medication was increased after a period of one year does not indicate permanent increase in severity of the underlying disorder.  As noted by the VA examiner, the Veteran's hypertension has progressed naturally in both a time sense and a disease progression sense based upon his age.  Dr. Dukes does not address any of this, nor does he address the meaning behind the increase in medication in terms of whether it was due to a permanent increase in severity of the disability.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In sum, the evidence clearly and unmistakably establishes that the Veteran suffered from hypertension prior to entrance on active duty, and that the underlying disorder was not worsened by active service.  Rather, the Veteran merely experienced normal progression of the disease during service.  

Moreover, the most probative of the medical opinions of record is against the claim.  Therefore, the evidence clearly and unmistakably establishes that the Veteran's pre-existing hypertension was not aggravated by active duty.

Accordingly, the Board finds that service connection is not warranted for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	II.  Chronic Renal Failure.

The Veteran asserts that his chronic renal failure is due to his hypertension, and therefore secondary service connection is warranted for chronic renal failure.  The Veteran is service-connected for chronic recurrent kidney stones with numerous cysts of both kidneys.  Although he is not asserting that the chronic renal failure is due to this disability, the Board will address it.

With regard to the claim for entitlement to service connection for chronic renal failure as secondary to hypertension, this claim must fail.  Service connection for hypertension was denied herein, and as such, there is no basis on which to allow for secondary service connection in this regard.

However, as noted previously, the Veteran is service-connected for chronic recurrent kidney stones with numerous cysts of both kidneys.  In the August 2005 VA examination report, as indicated above, the examiner opined that the Veteran's chronic renal failure is at least as likely as not caused by his recurrent kidney stones.  There is no opinion against the claim.  As such, service connection for chronic renal failure is granted as secondary to service-connected chronic recurrent kidney stones.  38 C.F.R. § 3.310.


ORDER

Service connection for hypertension is denied.

Service connection for chronic renal failure is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


